Citation Nr: 1144475	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right hip degenerative joint disease.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left hip degenerative joint disease.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar spine degenerative joint disease.  

6.  Entitlement to an initial compensable disability rating for service-connected right knee osteoarthritis.

7.  Entitlement to an increased compensable disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1997. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was conducted at the RO, by the undersigned Veterans Law Judge, in March 2011.  A transcript of this hearing has been associated with the claims folder.

The issues being remanded, to include the now reopened service connection claim for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a September 1999 decision, the RO denied the Veteran's claim seeking entitlement to service connection for a left knee disorder; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final. 

2.  The evidence added to the record since the September 1999 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

Subsequent to the final September 1999 RO decision, new and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the Veteran's application to reopen his claim for service connection for a left knee disorder in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied in the September 1999 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The claim for service connection for a left knee disorder was most recently finally denied by the RO in September 1999.  (Service connection for right knee osteoarthritis was granted by the RO in July 2008.)  The evidence of record in September 1999 included the Veteran's enlistment examination in October 1966 which revealed a normal left knee.  Other service treatment records, to include reports of examinations conducted in June 1983, June 1987, and January 1993 fail to show that a left knee disorder was either complained of or diagnosed.  Likewise, the Veteran's retirement examination report, dated in June 1996, makes no mention of any problems concerning his left knee.  

Following service, the Veteran was afforded a VA general medical examination in October 1997.  He denied any injuries to his knees, but added that his knees were aching due to the 30 years of wear and tear placed on them while on active duty.  Following the examination, a diagnosis of bilateral knee pain, no disease found was rendered.  

In the September 1999 rating decision, the RO found that the service treatment records were negative for a left knee disorder and that on recent VA examination a left knee disorder was not shown.  The RO also determined that service connection for a left knee disorder as due to an undiagnosed illness was not warranted.  The Veteran was notified of this decision in September 1999 and did not perfect an appeal.  

The Veteran sought to reopen his service connection for a left knee disorder in June 2007.  

A June 2007 private medical record includes a diagnosis of right knee probable medial meniscal tear, asymptomatic.  

In July 2008, the RO found that new and material evidence had not been submitted to reopen a claim for service connection for a left knee disorder.  The Veteran perfected an appeal of this decision. 

A January 2009 private medical record shows that the Veteran was seen for left knee pain complaints.  It was noted that the Veteran had also been evaluated in June 2007 and placed on anti-inflammatories.  On examination of the Veteran, the diagnoses included left knee pain, mild osteoarthritis, and acute inflammation.  

At his March 2011 hearing the Veteran informed the Board that he twisted his left knee in the military and that it really began to bother him about three or four years ago.  He added that his left knee was as severe as his service-connected right knee.  See page 16 of hearing transcript (transcript).  The Veteran also testified that it was his belief that his left knee problems were attributable to his "overcompensating" for his right knee, leading to the development of left knee problems.  See pages 17 and 18 of transcript.  

As the previous final denial of service connection for a left knee disorder was premised on a finding that the service treatment records were negative for this disorder and that the post service medical records also did not show that he had a left knee disorder, the evidence would have to relate to a current left knee disorder being linked to service on some basis. 

The Board finds that the evidence associated with the claims file subsequent to the September 1999 RO decision constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a left knee disorder.  The evidence is certainly new in that it was not previously of record.  The Veteran currently has a diagnosis of left knee-related problems to include osteoarthritis.  See January 2009 private medical record.  The Board also finds that the Veteran's March 2011 hearing testimony, at which time he contended that his left knee problems were, in essence, caused by his service-connected right knee, constitutes credible lay evidence.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus.  The Board also observes that a Veteran need not always submit a medical nexus opinion in order to warrant the reopening of a service connection claim.  Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran's having a currently diagnosed left knee disorder.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left knee disorder.

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies. 

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left knee disorder is granted; the appeal is granted to this extent only. 


REMAND

The reopening of the claim of service connection for a left knee disorder triggers certain duty to assist provisions under the law which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

During his March 2011 hearing, the Veteran testified that he was currently receiving private medical treatment at the Metroplex Medical Complex in Killeen.  See pages six and seven of transcript.  He also provided the name of the treating physician, Dr. P.L.  See page seven of transcript.  The most recent medical treatment records on file from this facility are dated in August 2009.  As these records of medical treatment may contain information relevant to the matter at hand, VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2011).  

The Board acknowledges that the Veteran has alleged that he has a left knee disorder secondary to his service-connected right knee disability.  Although the September 1999 denial did not contemplate entitlement to service connection for a left knee disorder on a secondary basis, the Board points out that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final decision on all theories.  Thus, new and material evidence was necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008), Roebuck v. Nicholson, 20 Vet. App. 307 (2006), Bingham v. Principi, 18 Vet. App. 470 (2004).

The Board also observes that the Veteran has not been afforded a VA examination for his current claim seeking service connection for a left knee disorder.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) lay or medical evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4) ; see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  

Based on the above findings, a remand is required because the record does not show that the Veteran was afforded a VA examination in connection with his claim seeking service connection for a left knee disorder.  Specifically, the Board finds that a remand to obtain a medical opinion as to the origins of a current left knee disorder, if any, is required because post service medical records indicate that the Veteran has been diagnosed with left knee-related problems.  Further, corresponding with the Veteran's allegations of secondary service connection being appropriate here, the medical evidence on file includes findings of right knee problems.  In addition, service connection has been granted for right knee osteoarthritis.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Concerning the remaining claims on appeal, namely, entitlement to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, and the five increased rating claims now before the Board, as noted, private medical records indicative of current treatment are shown not to have yet to have been associated with the Veteran's claims folder.  As such, these records need be obtained.  38 C.F.R. § 3.159(c) (2011).  

The Board also notes that the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In a Statement of Accredited Representative in Appealed Case, dated in March 2011, it was contended by the Veteran's representative that his service-connected disorders concerning the hips, lumbar spine, and right knee, due to degenerative disc disease and degenerative joint disease, had all "worsened to a point where the veteran is experiencing increased pain and discomfort while performing routine daily functions."  It was also noted that the Veteran was having "incapacitating episodes that caused debilitation in daily activities."  

The Veteran also testified in March 2011 that the pain associated with his service-connected hips and spine had "worsened," making it very difficult to perform certain normal activities, like washing dishes and doing yard work.  See page four of transcript.  He added that he was in "constant" pain.  See page five of transcript.  Concerning his service-connected right knee, the Veteran testified that his knee was now "locking up," and was of such severity that fluid had been removed and a knee brace issued.  See page 13 of transcript.  Finally, as concerning his service-connected hypertension, he mentioned that he was experiencing certain side effects, such as dizziness.  See page 12 of transcript.  He added that his blood pressure would "dramatically" rise if he went off his medications.  Id.  

The Board also notes that the Veteran was last afforded VA examinations in November 2007 which addressed his now-service-connected disabilities (with the exception of his right knee; which has never been examined for rating purposes) for which he seeks higher initial ratings.  The record shows that these examinations were all conducted without the examiner having access to the Veteran's claims folder.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's representative argued in March 2011 that these examinations were too old to adequately rate the Veteran's service-connected disabilities, urging that "thorough and contemporaneous" examinations be afforded the Veteran.  The Board agrees.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, the Board finds that thorough and contemporaneous medical examinations that take into account the records of prior medical treatment, including the private records that may be obtained on remand, should be conducted so that the disability evaluation will be a fully informed.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green, 1 Vet. App. at 124.  In this case, the Veteran, as noted, essentially asserted in March 2011 that all of his service-connected disabilities had increased in severity since he had last been examined by VA.

In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render informed decisions on the claims.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, further development of the evidence is necessary. 
Where a veteran appeals the initial rating assigned for a disability, as is the case here with the service-connected right knee disability claim, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In view of the foregoing, these remaining matters are REMANDED for the following: 

1.  The AMC/RO should obtain for the record copies of medical records pertaining to all treatment provided the Veteran at the Metroplex Medical Complex in Killeen dated from August 2009 to the present.  To assist in this development, the Veteran should be given a VA Form 21-4142 (Authorization and Consent to Release Information).  If the records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  The RO/AMC should arrange for the Veteran to be afforded an appropriate VA examination for the disorders noted below.  The Veteran's claims folder--to include a copy of this REMAND, must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.


Left Knee

After examining the Veteran's left knee, the examiner should render medical opinions as to whether: 

A.  Is it at least as likely as not that any current left knee disorder is the result of the Veteran's active military service? 

B.  Is it at least as likely as not that any current left knee disorder has been caused OR aggravated by the Veteran's service-connected right knee osteoarthritis?

If it is determined that a current left knee disorder was worsened by the Veteran's service-connected right knee disorder, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Right Knee

The orthopedic examiner should also examine the Veteran's service-connected right knee osteoarthritis to ascertain the current degree of severity.  
The examiner should conduct all tests and studies deemed necessary, including X-rays, and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail. 

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's medical history and assertions, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings. The examiner must report whether there is recurrent subluxation or lateral instability of the right knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.
Lumbar Spine

In addition, the examiner should also ascertain the current severity of the Veteran's service-connected lumbar spine degenerative disc disease.

The examiner should conduct all appropriate tests and studies, including X-rays.  It is requested that the examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbar spine disability.  If medically feasible, the examiner must report the complete range of motion for thoracolumbar spine.  In providing this information, the examiner should indicate whether there is any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must further comment upon whether the Veteran's experiences incapacitating episodes of Intervertebral Disc Syndrome attributable to his lumbar spine disability, and provided so, then indicate the relative frequency and severity of these incapacitating episodes.

Right and Left Hips

Concerning the Veteran's right and left hip service-connected disorders, the examiner should describe all associated symptomatology.  Range of motion testing in degrees, must be performed.  The examiner must identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible all functional hip impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

All indicated tests and studies should be accomplished.  The examination report should contain medical history and clinical findings, and a rationale for all medical conclusions rendered.

3.  The RO/AMC should also schedule the Veteran for a VA hypertension examination to determine the severity of his service-connected hypertension.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any testing should also be conducted at that time if deemed necessary by the examiner and the results of any testing done should be included with the findings from the VA examination.  The examiner must provide a complete rationale for any stated opinion.  

4.  The RO/AMC should notify the Veteran that he is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for one or both of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then, following completion of all indicated development, the RO/AMC should readjudicate the developed claims in light of all the evidence of record.  The RO/AMC is advised that it is to make determinations based on the appropriate regulations as well as any further changes in VCAA, and any other applicable legal precedent.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The RO/AMC, concerning the Veteran's claim seeking an initial compensable disability rating for service-connected right knee osteoarthritis, must consider whether "staged" ratings are appropriate concerning the increased rating claim in light of Fenderson.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


